MEMORANDUM **
Husband and wife Juan Verduzco and Luz Aide Verduzco, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). To the extent Juan Verduzco contends that the IJ violated his due process rights by failing to consider his separation from his United States citizen daughter, this contention is not supported by the record and does not amount to a colorable constitutional claim. See id. (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”). Similarly, petitioners’ contention that the IJ was biased is not supported by the record and does not amount to a colorable constitutional claim. See id.
We do not consider Luz Aide Verduzco’s due process challenge relating to the IJ’s physical presence finding because her failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.